Citation Nr: 0632741	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hepatitis C.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C from December 7, 2000 and in excess of 20 
percent from May 23, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his service-
connected hepatitis C.  The Board notes that he was last 
examined for disability evaluation in June 2003.  In his 
April 2006 statement, the veteran's representative argued 
that the veteran should be afforded a current VA examination 
to assess the manifestations of the veteran's disability that 
were noted by a VA examiner in June 2005 to be worsening.  VA 
is obliged to afford a veteran a contemporaneous medical 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  As 
such, the Board has determined that a VA examination should 
be accomplished prior to appellate review.

The record shows that the veteran was granted disability 
benefits from the Social Security Administration (SSA), to 
begin in February 2001.  A copy of these records and the SSA 
decision should be obtained.  VA must obtain Social Security 
Administration decisions and records which could have a 
bearing on the veteran's claim.  Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993); See 38 U.S.C.A. § 
5103A(b)(1) (West 2002 & Supp. 2005).  

The veteran contends that his coronary artery disease is 
secondary to his service-connected hepatitis C.  He 
specifically argues that the disorder is aggravated by the 
service-connected disorder since the medications he must take 
for hepatitis C interfere with the treatment of the coronary 
artery disease.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
veteran has been diagnosed with coronary artery disease, and 
a VA examiner has stated that the hepatitis C makes it 
increasingly difficult to add cholesterol lowering drugs for 
cardioprotection.  The secondary service connection issue 
must be remanded for a medical opinion that specifically 
addresses whether the coronary artery disease is aggravated 
by the service-connected hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Schedule the veteran for a VA medical 
examination to evaluate the severity of 
his hepatitis C.  Prior to the 
examination, provide the claims folder to 
the examiner for review of the veteran's 
pertinent medical history.  All necessary 
testing should be done, and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  The examiner should elicit from 
the veteran a complete history of the 
character of any reported flare-ups of 
hepatitis C.  It is imperative that the 
examiner distinguish any symptoms that 
may be attributable to the service-
connected hepatitis C from any other non-
service-connected disorder found to be 
present.  

The examiner should determine (a) whether 
the veteran has daily fatigue, malaise, 
anorexia, weight loss (and if so, the 
extent of the weight loss) and 
hepatomegaly, or; (b) whether the veteran 
has incapacitating episodes, that is, 
periods of acute signs and symptoms 
severe enough to require bed rest and 
treatment by a physician, with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain, and if so, how long 
the total duration of such episodes is  
(i.e. how many weeks), during the past 
twelve-month period; or; (c) whether the 
veteran has symptoms  consistent with 
mild, moderate or marked liver damage and 
the manifestations of  such damage, 
including liver function findings, 
gastrointestinal symptoms, dietary 
restrictions, fatigue, and any mental 
disturbance findings such as anxiety or 
depression. 

A rationale should be provided for all 
opinions expressed.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's coronary artery 
disease.  The claims file must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer and opinion with 
complete rationale as to whether it is at 
least as likely as not ( a 50 percent 
probability or greater) that coronary 
artery disease is due to or aggravated by 
service-connected hepatitis C, to include 
whether any medication prescribed and 
taken for the service connected disorder 
aggravates the coronary artery disease.  

5.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


